364 S.W.3d 575 (2011)
STATE of Missouri, Respondent,
v.
Felix KEY, Appellant.
No. ED 96555.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 23, 2012.
Application for Transfer Denied May 29, 2012.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTER, JR., J.

ORDER
PER CURIAM.
Felix Key appeals from the judgment of the trial court entered after a jury convicted him of assault in the first degree, armed criminal action, and unlawful use of a weapon.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).